2020 IL App (1st) 190383

                                           No. 1-19-0383


                                                                                  SIXTH DIVISION
                                                                                   October 16, 2020


                                          IN THE
                               APPELLATE COURT OF ILLINOIS
                                 FIRST JUDICIAL DISTRICT


AMBER HANSEN-RUNGE, as Personal                       )   Appeal from the Circuit Court of
Representative of the Estate of Alfred Hansen,        )   Cook County
                                                      )
       Plaintiff-Appellee,                            )
                                                      )
v.                                                    )   No. 18 L 740
                                                      )
ILLINOIS CENTRAL RAILROAD COMPANY,                    )
                                                      )   Honorable Christopher E. Lawler
       Defendant-Appellant.                           )   Judge Presiding


       JUSTICE GRIFFIN delivered the judgment of the court, with opinion.
       Presiding Justice Mikva and Justice Connors concurred in the judgment and opinion.


                                             OPINION

¶1     This appeal calls for us to review the circuit court’s decision on a motion to dismiss based

on an interstate application of the doctrine of forum non conveniens. Defendant brought the

motion, arguing that the now-deceased plaintiff’s home county of Black Hawk County, Iowa was

the most appropriate forum for this dispute as opposed to Cook County, Illinois where the

plaintiff filed the case. The trial court denied the motion. We conclude that a consideration of the

relevant public and private interest factors demonstrates that the alternative, out of state forum is

strongly favored and, accordingly, we reverse.
No. 1-19-0383




¶2                                      I. BACKGROUND

¶3     Plaintiff Alfred Hansen (“Hansen”) brought this case against his former employer,

defendant Illinois Central Railroad Company. After the case was filed, Mr. Hansen passed away.

Amber Hansen-Runge (“plaintiff”) was appointed as Mr. Hansen’s personal representative and

now serves as the plaintiff in this case.

¶4     Hansen brought this case seeking damages for personal injury arising out of his

employment. Hansen alleged in his complaint that, while he was employed as an electrician by

Illinois Central, he was exposed to harmful chemicals and other toxins that caused him to

develop a myelodysplastic syndrome. Plaintiff’s complaint contains claims under the Federal

Employers Liability Act (45 U.S.C. § 51 et seq. (West 2018)), the Locomotive Inspection Act

(49 U.S.C. § 20701 et seq. (West 2018)), and the Safety Appliance Act (49 U.S.C. § 20301 et

seq. (West 2018)). Plaintiff’s claims are grounded on the theory that Illinois Central created an

unsafe workplace by allowing its employees to be exposed to such harmful substances.

¶5     In response to the complaint, Illinois Central moved to dismiss the case on grounds of

forum non conveniens. In support of its motion, Illinois Central argued that Black Hawk County,

Iowa is the appropriate forum for this case, and it urged the court to dismiss this case in favor of

that forum.

¶6     Both in the trial court and on appeal, the parties identify relatively few facts relevant to

conducting a forum non conveniens analysis in this case. A few of the important facts are as

follows. Illinois Central does significant business in Cook County, Illinois. During the time that

Hansen worked for Illinois Central, he lived in Janesville, Iowa and worked in Waterloo, Iowa.

Hansen never lived or worked in Illinois. Hansen was treated for his medical condition in Black



                                                  2
No. 1-19-0383


Hawk County, Iowa and his medical providers are located there. The witnesses that plaintiff has

identified are predominately located in Iowa, but some are located in other noncontiguous states.

None of the identified witnesses are located in Illinois.

¶7     The trial court issued a written order disposing of the motion to dismiss. The trial court

held that, in “the totality of the circumstances, *** the balance of factors do[es] not strongly

favor transfer.” (Emphasis in original). Illinois Central filed a petition for leave to appeal, which

we granted. The parties subsequently submitted briefs in support of their respective positions.

¶8                                       II. ANALYSIS

¶9     The issue in this appeal is whether the trial court erred when it denied Illinois Central’s

motion to dismiss on grounds of forum non conveniens. The doctrine of forum non conveniens

allows a court to decline to exercise jurisdiction over a case, even though it may have proper

jurisdiction over the subject matter and the parties, “if it appears that another forum can better

serve the convenience of the parties and the ends of justice.” Fennell v. Illinois Central Railroad

Co., 2012 IL 113812, ¶ 12. The doctrine is founded in considerations of fundamental fairness

and sensible and effective judicial administration. Gridley v. State Farm Mutual Automobile

Insurance Co., 217 Ill. 2d 158, 169 (2005).

¶ 10   In determining whether a case should be dismissed on grounds of forum non conveniens,

courts must balance certain public and private interest factors. Id. at 169-70. The court must

evaluate the totality of the circumstances in the case in determining whether the balance of

factors “strongly favors dismissal.” Fennell, 2012 IL 113812, at ¶ 17.

¶ 11   Public interest factors include: the administrative difficulties caused when litigation is

handled in congested venues; the unfairness of imposing jury duty upon residents of a

community with no connection to the litigation; and the interest in having local controversies



                                                  3
No. 1-19-0383


decided locally. First National Bank v. Guerine, 198 Ill. 2d 511, 516-17 (2002). Private interest

factors include: the convenience of the parties; the relative ease of access to sources of

testimonial, documentary, and real evidence; the availability of compulsory process to secure

attendance of unwilling witnesses; the cost to obtain attendance of willing witnesses; the

possibility of viewing the premises, and, if appropriate all other practical considerations that

make a trial easy, expeditious, and inexpensive. Id.

¶ 12   A court is to neither weigh the private interest factors against the public interest factors

nor is it to emphasize any one factor. Langenhorst v. Norfolk Southern Railway Co., 219 Ill. 2d
430, 444 (2006). Rather, the court must consider all relevant factors and evaluate the totality of

the circumstances in determining whether the balance of factors strongly favors transfer. Id. at

443.

¶ 13   A trial court’s decision to grant or deny a motion to dismiss on forum non conveniens

grounds is reviewed for an abuse of discretion. Id. at 453-54. As we have previously observed,

orders denying motions to dismiss based upon the doctrine of forum non conveniens have

generally only been reversed when “the connection between the litigation and the plaintiff’s

chosen forum is ‘so slight as to be virtually non existent,’or when a reviewing court determines

that there has been an abuse of discretion by the trial court.” (Quotations in original) (internal

citations omitted). Snook v. Lake Forest Hospital, 133 Ill. App. 3d 998, 1000–01 (1985).

Each forum non conveniens case must be decided on its own considerations of convenience and

fairness. Schuster v. Richards, 2018 IL App (1st) 171558, ¶ 49.

¶ 14   Before weighing the private and public interest factors that are relevant to a forum non

conveniens analysis, the court must determine how much weight to attach to the plaintiff’s

choice of Cook County as the forum. Under a typical forum non conveniens analysis, a plaintiff’s



                                                  4
No. 1-19-0383


right to select the forum is substantial and should rarely be disturbed. Fennell, 2012 IL 113802,

at ¶ 18. However, the plaintiff’s choice of forum is not entitled to the same weight or deference

in all cases. Dawdy v. Union Pacific Railroad, 207 Ill. 2d 167, 173 (2003). When a plaintiff

chooses the site of the accident or injury or its home forum, it is reasonable to assume that the

choice of forum is convenient. Id. However, when the plaintiff is foreign to the chosen forum

and when the action giving rise to the litigation did not occur there, the plaintiff's choice of

forum is accorded less deference. Id. at 173-74.

¶ 15   In this case, Cook County is not plaintiff’s home forum. In addition, Hansen never

worked in Illinois or in Cook County when he was employed by Illinois Central. All of Hansen’s

work for Illinois Central was in Black Hawk County, Iowa. Because plaintiff’s claims are all

based upon injury Hansen allegedly sustained while working for Illinois Central, Black Hawk

County, Iowa must be the site of the injury. As Cook County is neither the site of the injury nor

the plaintiff’s home forum, plaintiff’s choice of forum is entitled to less deference than it

otherwise would enjoy.

¶ 16   Moving to the merits of the forum non conveniens issue, the record makes clear that the

singular connection that this case has to Illinois or to Cook County is that Illinois Central has

significant business operations here. Hansen did not allege that he ever even visited Illinois or

Cook County in connection with his employment. Hansen similarly did not allege that his

medical treatment or any other aspect of his injury led him to Illinois. Nonetheless, it is clear that

jurisdiction is proper here and that Cook County is a potential forum. The question on appeal is

only whether a consideration of the public and private interest factors establishes that the

interests of this case being tried in Black Hawk County, Iowa greatly outweigh the interests of

the case being tried in plaintiff’s chosen forum of Cook County.



                                                   5
No. 1-19-0383


¶ 17      While the factual connection between the parties and the chosen forum or between the

injury and the chosen forum is not determinative, it is important. The proper focus of an

interstate forum non conveniens analysis is “whether the case is being litigated in the most

appropriate state.” Fennell v. Illinois Central Railroad Co., 2012 IL 113812, ¶ 13. “[C]auses

which are without significant factual connections to particular forums [should] be dismissed in

favor of, or transferred to, convenient forums.” Id. at ¶ 44.

¶ 18      Plaintiff’s principal contention on appeal is that because Illinois Central is headquartered

in Cook County, there is no basis to dismiss the case on grounds of forum non conveniens.

Plaintiff posits that certain decisions Illinois Central might have made that affected Hansen’s

employment or led to his injury would have been made in Cook County, so this case has a

connection to her chosen forum.

¶ 19      Plaintiff did not argue in the trial court that Cook County was Illinois Central’s

“headquarters.” Similarly, plaintiff did not argue that certain decisions that Illinois Central made

in Cook County might have led to Hansen’s injuries. Plaintiff does not point to any evidence or

even a well-pled allegation to support her theory. The trial court did not consider or rely on the

fact that Cook County is Illinois Central’s headquarters. The trial court similarly did not consider

whether any relevant decision making occurred in Cook County. These theories of

connectedness to Cook County were crafted and asserted for the first time in response to this

appeal.

¶ 20      Although plaintiff points out that this case is at an early stage and she has not yet taken

discovery on some matters that might connect the case to Illinois, there is no record of plaintiff

seeking leave to take such discovery in the trial court. The Supreme Court Rules allow a party to

seek discovery to defeat a forum non conveniens motion. Ill. S. Ct. R. 187(b) (eff. Jan. 1, 2018).



                                                    6
No. 1-19-0383


Plaintiff’s contention that decision making in Cook County might have led to Hansen’s injuries

is pure speculation raised for the first time on appeal. Plaintiff could have sought leave to take

discovery in an effort to in some way support that contention, but she did not. We will not

consider that speculative point in reaching a conclusion. See Lazenby v. Mark’s Construction,

Inc., 236 Ill. 2d 83, 92 (2010) (contentions raised for the first time on appeal are forfeited).

¶ 21    We turn now to the public interest factors that are to be considered in a forum non

conveniens analysis. Again, those factors are: the administrative difficulties caused when

litigation is handled in congested venues; the unfairness of imposing jury duty upon residents of

a community with no connection to the litigation; and the interest in having local controversies

decided locally. Guerine, 198 Ill. 2d at 516.

¶ 22    The parties did not develop much of a record on the issue of congestion in either venue,

and we presume that either forum could adequately handle the case in a timely manner.

However, the other relevant public interest considerations strongly favor the case being tried in

Iowa.

¶ 23    In this case, there are no legitimate connections between Cook County and the subject

matter of the case. It is a workplace injury case and the workplace is in Black Hawk County,

Iowa. The injured party was always an Iowa resident that was injured solely in Iowa. All of the

allegedly tortious conduct took place in Iowa. This is an Iowa controversy that should be decided

in Iowa. See Fennell, 2012 IL 113812, ¶ 13 (the proper question in an interstate forum non

conveniens analysis is “whether the case is being litigated in the most appropriate state.”).

¶ 24    Residents of Cook County have no real connection to Hansen himself or to his injuries.

We do not see any justification for a Cook County court to be involved in this dispute. As our

supreme court has recognized, “[t]he county in which the trial is held is financially burdened by



                                                  7
No. 1-19-0383


the payment of jurors’ fees and by providing court personnel and court facilities. The court

system of this State is also burdened by the necessity to provide judicial personnel and the

machinery for appellate review.” Id. at ¶ 45 (quoting Wieser v. Missouri Pacific Railroad Co., 98
Ill. 2d 359, 371 (1983)). Residents of Cook County, or Illinois as a whole for that matter, have no

interest in resolving an Iowa workplace injury case. It would be unfair to impose jury duty and

the allocation of other resources for this case on Cook County which has no legitimate

connection to the litigation. See Dawdy v. Union Pacific Railroad Co., 207 Ill. 2d 167, 183

(2003) (“the residents of [the chosen forum] should not be burdened with jury duty given the fact

that the action did not arise in, and has no relation to, their county.”); see also Schuster, 2018 IL

App (1st) 171558, ¶ 40.

¶ 25   As we alluded to before, there is no evidence in the record that Illinois Central’s presence

in Illinois has any causal connection with Hansen’s injuries. On appeal, plaintiff has tried to

make out that connection through conjecture by claiming that there were perhaps decisions made

in Cook County that affected Hansen’s employment. Plaintiff’s unsupported argument, raised for

the first time on appeal, is insufficient to counter the significant weight of the factors favoring

the alternate forum.

¶ 26   As far as the public interest factors are concerned, this case strongly resembles the case in

which our supreme court held the motion to dismiss on grounds of forum non conveniens should

have been granted in Fennell. Both in Fennell and in this case, employees of a railroad company

asserted personal injury claims for exposure to toxic products while being employed by the

railroad. Fennell, 2012 IL 113812, ¶ 3. The plaintiffs did not live in Illinois, and the plaintiffs

never worked in Illinois. Id. at ¶ 6. When analyzing the public interest factors, the court

explained that the lack of any significant factual connection between the subject matter of the



                                                  8
No. 1-19-0383


case and the chosen forum did not “justify imposition of the burdens of the litigation upon the

citizens and court system of St. Clair County and Illinois.” Id. at ¶ 46. Furthermore, like it

observed in Fennell, our supreme court “has consistently held that a case should not be tried in a

forum that has no significant factual connections to the cause of action.” Id. at ¶ 46. The

residents of Iowa are the only residents that have a significant connection to this controversy.

¶ 27    Similarly, in Dawdy v. Union Pacific Railroad Co., 207 Ill. 2d 167, 181 (2003), our

supreme court’s analysis of the public interest factors highlighted the fact that the controversy

had no legitimate connection to the chosen forum. Dawdy, 207 Ill. 2d at 183. The court observed

that the chosen forum had “little or no interest in trying the action of a nonresident whose claim

arose in [a foreign venue].” Id. The court noted that the county in which the injury occurred had

a strong interest in the action, and that the location of the injury gave the case a local interest for

that county. Id. The same holds true here.

¶ 28    Turning to the private interest factors that are relevant in a forum non conveniens

analysis, those factors are: the convenience of the parties; the relative ease of access to sources of

testimonial, documentary, and real evidence; the availability of compulsory process to secure

attendance of unwilling witnesses; the cost to obtain attendance of willing witnesses; the

possibility of viewing the premises, and, if appropriate all other practical considerations that

make a trial easy, expeditious, and inexpensive. Guerine, 198 Ill. 2d at 516.

¶ 29    Hansen and plaintiff, his personal representative, are Iowa residents. Hansen has not

identified any witnesses that live in Illinois. All of Hansen’s medical providers and co-worker

occurrence witnesses are located outside of Illinois and not subject to compulsory process here.

As plaintiff points out, not all of the identified witnesses reside in Black Hawk County, Iowa.

But the overwhelming majority of them do. And none of them reside in Cook County or in



                                                   9
No. 1-19-0383


Illinois. The cost of obtaining those witnesses’ testimony is far less in Black Hawk County than

it would be in Cook County. As to the potential witnesses that are traveling from outside of

either Iowa or Illinois, they would have to undertake significant travel either way. Looking at the

potential witness list as a whole, however, the cost and time burden is significantly less in Black

Hawk County, Iowa than it is in Cook County, where every witness would have to travel

extensively.

¶ 30    While we cannot know whether a visit to the site of Hansen’s injury would be relevant at

trial, that factor also favors the case being held in the county where the injury occurred rather

than in a foreign state. Our supreme court has explained that we should consider that factor,

along with all the other factors, where there is a possibility that the injury site might be helpful to

the resolution of the case. See Dawdy, 207 Ill. 2d at 178-79. Plaintiff’s theory of liability is that

Illinois Central created an unsafe workplace by allowing its employees to be exposed to harmful

substances. Plaintiff has alleged, for example, that Illinois Central failed to adequately test or

inspect the workplace to make sure that dangerous levels of these toxins were not present. It is

not farfetched to presume that a view of the workplace could be relevant. Plaintiff’s workplace is

at the center of the dispute, and litigating the case in the same forum as the site of the injury is far

more reasonable than litigating it in a faraway county with no legitimate connection to the case.

See id. at 184.

¶ 31    Even though we conclude that the weight of the public and private interest factors

strongly favors this case being held in Black Hawk County, Iowa, we wish to address plaintiff’s

principal argument: that the forum is convenient because Illinois Central is headquartered in

Cook County. In addressing the contention, it is important that we point out that plaintiff did not

raise Illinois Central’s status in Cook County as its “headquarters” in the trial court. Plaintiff



                                                  10
No. 1-19-0383


simply argued that Illinois Central does significant business in Cook County, so the court should

not find that the forum is inconvenient. Nonetheless, we have previously observed that when a

defendant has its headquarters in the plaintiff’s chosen forum, a transfer is generally not

warranted because, under usual circumstances, a party cannot convincingly claim that his home

forum is inconvenient. Johnson v. Nash, 2019 IL App (1st) 180840, ¶ 44.

¶ 32   The Illinois Supreme Court has, however, made clear that, while the location of a

defendant’s headquarters is a factor to consider in a forum non conveniens analysis, it is not by

any means a dispositive factor. Gridley, 217 Ill. 2d 158, 172-73 (2005); see also Skidmore v.

Gateway Western Railway Co., 366 Ill. App. 3d 238, 241-42 (2006). In this case, Illinois

Central’s corporate presence in Cook County is the only factor tying this case to the County or to

the entire state. Aside from Illinois Central’s corporate presence in Cook County, every

consideration in this case strongly favors the case being held in an Iowa tribunal.

¶ 33   After conducting a thorough weighing of the public and private interest factors and

giving due, but reduced, deference to Plaintiffs’ choice of forum, it is clear that the relevant

considerations strongly favor dismissal of this case on grounds of forum non conveniens. The

lack of any connection that the parties and the subject matter of the case have to Cook County,

along with the strong weight of both the public and private interest factors, demonstrates that a

dismissal of this case in favor of Black Hawk County, Iowa better serves the considerations of

fundamental fairness, sensible and effective judicial administration, and the ends of justice.




                                                 11
No. 1-19-0383


¶ 34                             III. CONCLUSION

¶ 35   For the foregoing reasons, we reverse the circuit court’s ruling denying Illinois Central’s

motion to dismiss on grounds of forum non conveniens. The case is remanded with directions

that it be dismissed pursuant to Illinois Supreme Court Rule 187(c)(2) (eff. Jan. 1, 2018).

¶ 36   Reversed. Cause remanded with directions.




                                                12